DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
Amended claims 29, 32 and 34-52 are pending in the present application.
 Applicants elected previously: (a) CD7+CD34- progenitor cell population prepared by culturing CD34+ cells in a cell culture medium comprising TNF-alpha; (b) CD37+CD34- cells express a Chimeric Antigen Receptor (CAR); and (c) a T cell progenitor population in which more than 80% of the CD7+ cells are CD34-CD1a-.
Claims 37-52 were withdrawn previously from further consideration because they are directed to non-elected species.  
Accordingly, amended claims 29, 32 and 34-36 are examined on the merits herein with the above elected species.

Response to Amendment
	1.	The rejection under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception was withdrawn in light of the 1.132 Declaration of Dr. Isabelle Andre, filed on 03/23/2022, demonstrating that the CD34-CD7+ cells obtained by the culture method recited in independent claim 29 are different from the isolated naturally occurring CD7+CD34-Lin- hematopoietic cells of Smith et al (WO 99/28486).
	2.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al (WO 99/28486; IDS) was also withdrawn in light of the 1.132 Declaration of Dr. Isabelle Andre, filed on 03/23/2022, demonstrating that the CD34-CD7+ cells obtained by the culture method recited in independent claim 29 are different from the isolated naturally occurring CD7+CD34-Lin- hematopoietic cells of Smith et al.
	3.	The rejection under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 99/28486) in view of Cooper et al (US 2014/0349402) was also withdrawn for the same reason set forth above.
	4.	All provisional nonstatutory double patenting rejections based on claims 36-37 of copending Application No. 16/485,488 (reference application) were withdrawn due to the cancellation of claims 36-37 in the copending Application.

Claim Objections
Claim 29 is objected to because the acronym “CS-1” should be spelled out in full at the first occurrence of the term.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 29, 32 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while being enabling for:
An isolated T cell progenitor population comprising CD7+ progenitor T cells that are CD7+CD34-CD1a-CD5-, wherein more than 80% of cells in said population are CD34-CD7+ progenitor T cells, and wherein the T cell progenitor population was prepared by culturing CD34+ in a culture medium comprising fetal serum, TNF-alpha, IL-7, thrombopoietin (TPO), Flt3L, and Stem cell factor (SCF), in the presence of an immobilized Delta-like-4 ligand and a fibronectin fragment for a period ranging from 5 to 7 days, wherein said fibronectin fragment comprises the RGDS (SEQ ID NO:3) and Connecting segment 1 (CS-1) motifs as well as a heparin binding domain, wherein TNF-alpha is present in the culture medium at a concentration of at least 10 ng/ml, wherein fetal serum is present in the culture medium at a concentration of at least 15%, and wherein the culture medium does not comprise IL-3;	
does not reasonably provide enablement for an isolated T cell progenitor population comprising CD7+ progenitor T cells that are CD7+CD34-CD1a-CD5- prepared by the process as claimed broadly, and wherein the CD34-CD7+ cells represent more than 80% of the CD7+ cell population for the reasons discussed below.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is a new ground of rejection.  
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
Amended claims 29, 32 and 34-36 encompass an isolated T cell progenitor population comprising CD7+ progenitor T cells that are CD7+CD34-CD1a-CD5- prepared by culturing CD34+ in a culture medium comprising TNF-alpha, IL-7, thrombopoietin (TPO), Flt3L, and Stem cell factor (SCF), in the presence of an immobilized Delta-like-4 ligand and a fibronectin fragment for a period ranging from 5 to 7 days, wherein said fibronectin fragment comprises the RGDS (SEQ ID NO:3) and CS-1 patterns as well as a heparin binding domain, wherein TNF-alpha is present in the culture medium at a concentration of at least 10 ng/ml, wherein the culture medium does not comprise IL-3, and wherein the CD34-CD7+ cells represent more than 80% of the CD7+ cell population.

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (02/13/2017), virtually nothing was known about an isolated T cell progenitor population comprising CD7+ progenitor T cells that are CD7+CD34-CD1a-CD5- prepared by the process as recited in independent claim 29 and in which T cell progenitor population CD34-CD7+ cells represent more than 80% of the cell population, as evidenced at least by the teachings of Snoeck et al (J. Exp. Med. 183:705-710, 1996), Ohishi et al (J. Clin. Invest. 110:1165-1174, 2002), Reimann et al (Stem Cells 30:1771-1778, 2012; IDS), Reimann et al (Poster Abstract 3532, Blood 114:3532, 2009; IDS), Bernstein et al (US 2014/0369973; IDS) and Schiavinato et al (In Vitro Cell. Dev. Biol.-Animal 52:920-934, 2016).  Moreover, the physiological art is recognized as unpredictable (MPEP 2164.03).    
3.  	The amount of direction or guidance provided  
Apart from disclosing culturing CD34+ cells from human CB or mobilized peripheral blood samples in plates that had been coated with recombinant fibronectin RetroNectin and DL-4 (Notch-ligand Delta-like 4) in a culture medium containing 20% defined fetal calf serum, recombinant human cytokines interleukin-7, Flt3-ligand, SCF and TPO with or without TNF-alpha (100 ng/ml) that yielded CD34-CD7+ cells 20 to 40 times more in a 7-day culture with TNF-alpha than in a 7-day culture without TNF-alpha, with CD34-CD7+ cells represent 90.1%-95.6% of the total cell population (CD34+CD7+, CD34-CD7+, CD34+CD7- and CD34-CD7- cells), respectively (see at least Examples 1-3, 10; Figure 4; Tables 1-2 on page 28); the instant specification fails to provide sufficient guidance for a skill in the art on how to generate an isolated T cell progenitor population having the recited features in a 5-7 day culture as claimed broadly in independent claim 29.  The instant specification stated specifically “When both TNF-alpha and the Notch ligand are present, the effect observed is very high.  It thus seems that there is a synergy between these two compounds and that the effect of TNF-alpha on T-cell differentiation is likely Notch dependent” (page 31, lines 5-8; Example 10 and Figure 4).  It is unclear whether the supplemental 20% defined fetal calf serum in the culture medium of the present application also plays a role in contributing to the observed synergistic effects between TNF-alpha and immobilized DL-4 Notch ligand since animal and human sera are added to support stable cell viability and optimal cell growth.  Reimann et al (Stem Cells, 2012) disclosed a method for in vitro generation of human T-cell precursors displaying the phenotypic and molecular signatures of very immature thymic precursors, the method comprises exposing human CD34+ CB cells to immobilized Notch-ligand Delta-4 Fc fusion protein (5 ug/ml) on coated plates in the presence of cytokines IL-7, SCF, Flt3-ligand and TPO along with supplemented 20% defined fetal calf serum; with CD34+ CB cells began to express CD7 within 3 days with increased CD7 expression until day 7 that is correlated with a decreased CD34 expression and the emergence of a CD34-CD7+ T-cell precursor population (Abstract; page 1772, left column, third full paragraph; Materials and Methods; section titled “In vitro exposure of CB CD34+ to a DL4 fusion protein induces phenotypic changes that are consistent with early T-cell development”; Figure 1 and Tables 1-2).  Additionally, Schiavinato et al also demonstrated that the presence of low and physiologically relevant concentration TNF-alpha (0.25 ng/ml) in a co-culture of human CD34+ HSCs with OP9-DL1 cells supplemented with 20% fetal calf serum, IL-7 and FLt3L promoted significant increase in the percentage of primitive (CD34+CD7+CD1a-) and committed (CD34+CD7+CD1a+) T progenitors on day 12 (54 and 5%, respectively), with their numbers increasing on day 24 (82 and 20%, respectively) (Abstract; section titled “Coculture and treatment conditions” on page 922; page 923, left column, second last paragraph).  Thus, it is apparent that the presence of fetal serum is essential in a culture process for generating CD7+ progenitor cells from CD34+ cord blood cells and CD34+ HSCs.  There is no evidence of record indicating or suggesting that the observed synergy between TNF-alpha and the DL-4 Notch ligand in the differentiation of CD34+ cells to CD34-CD7+ progenitor T cells of the present application could be attained in a serum-free culture medium as encompassed by the instant claims.  Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issue, it is incumbent upon the present application to do so. 
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issue set forth above, the unpredictability of the relevant physiological art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 32 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection.
Independent claim 29 recites the limitation "the CD34-CD7+ cells represent more than 80% of the CD7+ cell population" in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation, claim 29 merely recites “CD7+ progenitor T cells that are CD7+CD34-CD1a-CD5-“ and “An isolated T cell progenitor population”.  Thus, which particular the CD34-CD7+ cells and which particular the CD7+ cell population does Applicant refer to?  Should Applicant refer to the CD7+CD34-CD1a-CD5-   progenitor T cells and a population comprising the same progenitor T cells, then recite the cells as such as well as the population of such cells.  Additionally, an isolated T cell progenitor population comprising CD7+ progenitor T cells that are CD7+CD34-CD1a-CD5- surely has 100% of cells in said population that are CD34-CD7+ cells.  Clarification is requested since the metes and bounds of the claim are not clearly determined.
Similarly, claim 36 recites the limitation “wherein more than 80% of the CD7+ cells are CD34-CD5-, CD34-CD1a-, or CD34-CD1a-CD5-“ in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and in independent claim 29 from which claim 36 is dependent upon, only CD7+ progenitor T cells that are CD7+CD34-CD1a-CD5- are recited.  Which particular the CD7+ cells does Applicant refer to?  The CD7+ cells that are CD7+CD34-CD1a-CD5-?  From the recited phenotype, these CD7+ cells are already CD34-CD5-, CD34-CD1a-, or CD34-CD1a-CD5-.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633